Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,786,922 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  Jacko US 7,658,133) teaches an apparatus for cutting food product including a cutting head (12) with a lower support ring (18) and an upper mounting ring (20), and spaced support segments (22), each knives (14) are secured with clamping assemblies (26) including a clamping rod (78) wherein rotating a lever (77) can clamp or release the knife.  Pickett (US 3,599,523) teaches a slicing machine comprising a cutting head (at 10) and a unit (at 13) mounted to the cutting head, the unit comprising: mounting blocks (35, 36) that are spaced apart in an axial direction of the cutting head; and a clamping assembly (65) assembled with the mounting blocks so as to be between the mounting blocks, the clamping assembly being configured to secure a knife (50) to the cutting head. However, none of the cited prior art, singly or in combination, fairly teaches or suggests

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STEPHEN CHOI/Primary Examiner, Art Unit 3724